This case was tried in the District Court of Marion County which has jurisdiction to try misdemeanor cases. It is noted that the court adjourned on June 26th, 1945. The appeal bond was dated and approved June 22d 1945, and filed with the clerk on June 25th, all before the adjournment of court.
In order to perfect the appeal appellant should have entered into proper recognizance. In the state of the record we have no jurisdiction of the case. Vernon's Ann. C.C.P., Articles 829 and 830, and citations thereunder; Bianchi v. State,  149 S.W.2d 590.
The appeal is dismissed.